Citation Nr: 0027763	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an increased rating for residuals of a 
cervical spine injury, with degenerative changes, currently 
evaluated as 10 percent disabling.

3.  The propriety of the initial 30 percent evaluation 
assigned for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

This veteran had active service from September 1965 to 
September 1969.  

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating action 
in which the RO denied the claims for service connection for 
sinusitis and PTSD, as well as a claim for an increased 
rating for service-connected cervical spine disorder.  The 
veteran testified before a hearing officer at the RO in April 
1997.  The hearing officer's September 1997 decision 
established service connection for PTSD with a 30 percent and 
increased the evaluation for a cervical spine disorder from 
noncompensable to 10 percent, both ratings effective from May 
28, 1993 (the date of the veteran's claim for increased 
ratings for these disorders).  Following appellate review in 
June 1999, the Board remanded the case to the RO for further 
development of all three issues.  The case has been returned 
to the Board for further appellate review.

In the June 1999 remand, the Board had characterized the PTSD 
claim as one of timeliness of a substantive appeal on the 
issue of the propriety of the initial 30 percent evaluation 
for service connection for PTSD, however, as noted in the 
facts below, that issue has been resolved.  Thus, the issue 
currently on appeal is the propriety of the initial 30 
percent evaluation assigned for PTSD.  In this regard, the 
Board also notes that the RO adjudicated the PTSD claim as 
one for an increased rating.  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court)-formerly, the United States Court of 
Veterans Appeals-in the recently-issued case of Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has recharacterized 
the issue on appeal as involving the propriety of the initial 
evaluation assigned.  

Furthermore, although the veteran has been granted an 
increased rating during the pendency of the appeal for his 
cervical spine disorder, the veteran has not been granted the 
maximum available benefit, and the claim remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's sinusitis to service.

2.  The veteran's cervical spine disorder is manifested by 
considerable overall limitation of motion of the cervical 
spine and pain on certain motions, and loss of some cervical 
lordosis; the veteran maintains his head in a slightly 
protracted position.

3.  Prior to July 22, 1999, the veteran's psychiatric 
impairment has been characterized by disturbance of mood, 
occasional labile affect, fair insight, occasional tangential 
and circumstantial thought processes and content, and no 
hallucinations, delusions, or suicidal or homicidal ideation; 
these symptoms are reflective of no more than moderate social 
and industrial impairment, or occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

4.  Since July 22, 1999, the veteran's psychiatric impairment 
has been characterized by additional symptoms of flashbacks, 
brief periods of depression, and obsessive ruminations 
regarding incidents that occurred during his service in 
Turkey; this symptomatology is reflective of considerable 
social and industrial impairment or occupational and social 
impairment with reduced reliability and productivity.



CONCLUSIONS OF LAW

1.  The claim for service connection for sinusitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 30 percent evaluation for a 
cervical spine disorder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5290 (1999).

3.  As the initial 30 percent evaluation assigned for PTSD 
was proper, the criteria for a higher evaluation, prior to 
July 22, 1999, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic 
Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

4.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 50 percent schedular rating for 
PTSD are met as of July 22, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the service medical records reveals that on 
entrance examination, there were no findings, treatment, or 
diagnosis of a sinus disorder.  In a September 1966 treatment 
record, the veteran was treated for an upper respiratory 
infection.  Physical examination revealed pharyngitis.  In a 
report of hospitalization dated from February 1968 to April 
1968 for treatment of an injury to the veteran's cervical 
spine, it was noted that the veteran had an upper respiratory 
infection.  The discharge examination was negative for any 
findings, treatment, or diagnosis of a sinus disorder.  The 
sinuses were found to be normal.

A private outpatient treatment record dated in May 1986 
revealed that the veteran complained of upper respiratory 
discomfort.  It was noted that it was probably sinus 
drainage.

Private outpatient treatment records dated from October 1988 
to February 1991 reveal numerous complaints of nasal drip and 
congestion.  In a December 1988 private outpatient treatment 
record, the examiner's impression was that the veteran may 
have sinusitis related to his cigarette smoking.

The veteran was afforded a VA general medical examination in 
March 1970.  Examination of the nose, sinuses, mouth and 
throat revealed that there were no significant abnormalities.

In a May 1970 rating action, the RO granted service 
connection for residuals of a cervical spine injury with 
degenerative changes and assigned a noncompensable rating.

In a private outpatient treatment record dated in December 
1992, the veteran provided a one-year history of chronic 
nasal congestion, purulent rhinorrhea, headache, and post 
nasal drip.  The impression included chronic sinusitis.  He 
was scheduled for a nasal endoscopy and biopsy.

In a private operative report dated in January 1993 for a 
bilateral nasal endoscopy, it was noted that the veteran had 
an approximately one year history of chronic nasal 
congestion, purulent rhinorrhea and post nasal drip.  
Operative results revealed a final diagnosis of severely 
chronically inflamed respiratory mucosa.

Private outpatient treatment records dated from January 1993 
to June 1993 revealed follow-up treatment of the nasal 
cavity.  

Private outpatient treatment records dated from September 
1993 to March 1994 revealed ongoing complaints and treatment 
for nasal congestion.

A private surgical pathology report dated in March 1994 
revealed a diagnosis of chronic sinusitis.

The veteran was afforded a hearing before an RO hearing 
officer in April 1997.  He testified as to all three issues.  
With regard to the claim for service connection for PTSD, he 
testified that he was stationed in Turkey for eighteen months 
after an earthquake hit the area in August 1966.  He worked 
as a medic and witnessed many any casualties including 
children.  The work was continuous and intense.  With regard 
to his claim for an increased rating for a cervical spine 
disorder, he testified that he had limited movement of his 
neck to the left side.  Movement forward and back was almost 
impossible and he experienced numbness from his elbow to the 
last three fingers on his hand.  With regard to his claim for 
an increased rating for sinusitis, he testified that he 
started receiving treatment for his sinuses in 1983 and has 
received continuous treatment to the present time.  

The veteran was afforded a VA psychiatric examination in June 
1997.  He stated that his problem started in 1966 when he was 
stationed in Turkey as a medic and was exposed to multiple 
traumatic experiences during an earthquake that hit that area 
in August 1966.  The earthquake resulted in the destruction 
of 149 villages with over 2300 dead and about the same number 
injured.  The veteran reported that he was involved in taking 
care of the injured people and was exposed to many dead 
bodies.  His anger and anguish, though, stemmed more from the 
attitude the Turkish people had toward these calamities, 
namely, being indifferent and not providing help as needed.  

Since his return from Turkey, he stated that has had multiple 
problems, including not being able to tolerate close spaces 
and noises.  He left his wife and three children the previous 
November to stay alone.  He indicated that any kind of sound 
could cause severe startle responses.  He has difficulty 
being around people in general.  He stated that anything 
could cause major anger outbursts.  He also complained of 
difficulty sleeping, including difficulty getting to sleep 
and waking up early.  He has recurrent intrusive thoughts and 
any heavy noise could trigger many flashbacks.  He also 
complained of feeling depressed because he is not able to 
control these symptoms.  It was noted that he had fluctuating 
appetite and energy depending on his mood, and that he used 
to enjoy drawing and painting, but now he has a difficult 
time doing it.  

Mental status examination revealed moderate psychomotor 
agitation.  The examiner found it difficult at times to fully 
understand the veteran because of fluctuation in his tone of 
voice.  He had very poor eye contact but was cooperative 
overall.  There was mild tremulousness in both hands but no 
abnormal movement otherwise.  He described his mood as 
terrible.  His affect was appropriate and at times labile.  
His thought processes and content were within normal limits, 
although at times he became tangential and circumstantial.  
Otherwise, he had no formal thought disorder.  There were no 
hallucinations, delusions, or blocking.  There was no 
suicidal or homicidal ideation, intention, or plan.  His 
cognition was grossly intact.  His insight and judgment were 
fair.  The examiner's impressions were PTSD, depressive 
disorder, and alcohol dependence.  A Global Assessment of 
Functioning (GAF) scale score of 51-60 was assigned.  The 
examiner commented that the veteran appeared to have moderate 
difficulty in his social and occupational life.  He was able 
to maintain his job of loading planes since 1974 with very 
little time missed from his job.  His social life appeared to 
be more affected, especially after he separated from his 
family.

The veteran was afforded a VA orthopedic examination in June 
1997.  He provided a history of injury to the cervical spine 
during a motor vehicle accident that occurred in service.  On 
physical examination, the veteran ambulated with normal and 
symmetric gait.  There was mild diminution of overall head 
movement and general activity in conversation.  Examination 
of the cervical spine revealed a mild loss in cervical 
lordosis, as the veteran maintained his head in a slightly 
protracted position.  Range of motion of the cervical spine 
revealed 50 degrees of lateral rotation to the right and 30 
degrees of lateral rotation to the left with pain on end 
range.  Lateral flexion was limited in both directions to 12 
degrees.  Neck flexion was essentially normal to 30 degrees 
but extension was limited to only 15 degrees.  Muscle bulk 
and tone in the upper extremities was normal and symmetric.  
Deep tendon reflexes were 2+ and symmetric at the biceps, 
triceps, and brachioradialis.  Sensation was intact to 
pinprick and light touch throughout both upper extremities.  
Palpation of the cervical spine revealed mild tenderness over 
the C4 and C5 spinous processes.  There were no apparent 
scars and the veteran had no palpable masses.  The impression 
was chronic cervical pain as a result of probable 
degenerative changes secondary to service connected cervical 
fracture.  There was loss in range of motion in the cervical 
spine, but there were no neurologic sequelae.  X-rays 
revealed mild degenerative joint disease.  Decreased range of 
motion and weakness was also noted.  The examiner commented 
that he could not express further in terms of decreased range 
of motion.  He noted that with exacerbations, it was expected 
that range of motion would be further decreased, but this 
could not be quantified without examining the veteran at that 
time.

In a hearing officer's decision dated in September 1997, the 
veteran was granted service connection for PTSD with a 30 
percent evaluation and was awarded an increase in the 
evaluation assigned his service-connected cervical spine 
disorder from noncompensable to 10 percent disabling.       

Following initial appellate review in June 1999, the Board 
remanded the case to the RO for further development of the 
record.  With regard to the veteran's claim for an increased 
rating for PTSD, the Board noted that the issue then before 
the Board was that of timeliness of a substantive appeal.  In 
April 1998, the RO issued a statement of the case on the 
issue concerning the evaluation of an increased rating, in 
excess of 30 percent for PTSD.  At that time, notice was 
issued to the veteran informing him of his need to file a 
timely substantive appeal (VA Form 9) within the next 60 days 
in order to perfect his appeal of the issue of the propriety 
of the initial assignment of the 30 percent evaluation for 
service-connected PTSD.  However, it did not appear that the 
veteran had filed a timely substantive appeal on that issue 
within one year of the notification of the September 1997 
hearing officer's decision, or within 60 days of the issuance 
of the April 1998 SOC on that claim.  The RO was requested to 
adjudicate the question of timeliness of the substantive 
appeal on the issue of the propriety of the initial 30 
percent evaluation.  With regard to the issue of service 
connection for a sinus condition, the Board requested that 
the RO advise the veteran of the evidence necessary to 
present a well-grounded claim and after affording him a 
reasonable period within which to do so, the issue should be 
readjudiated.  With regard to the issue of an increased 
rating for a cervical spine disorder, the Board determined 
that although the veteran was granted an increased rating 
during the pendency of the appeal, he had not be granted the 
maximum available benefit, and the claim remained viable on 
appeal.  Finally, the RO was to obtain and associate with the 
claims folder any outstanding medical treatment records that 
may be pertinent to the issues on appeal prior to 
adjudication.  

A letter dated in September 1999 was sent from the RO to the 
veteran.  With the regard to the issue of an increased rating 
for PTSD, the veteran was advised that the RO was accepting a 
statement received from the veteran's representative on 
November 13, 1998, in lieu of a VA From 9.  It was noted that 
the veteran was provided with an SOC regarding this issue and 
that since it was improperly combined with others in a 
supplemental statement of the case (SSOC) dated in April 
1998, it might have caused some confusion regarding the 
veteran's need to submit a Form 9 for the PTSD issue.  The RO 
further stated that a letter from the veteran's 
representative requesting an extension of the appeal period 
was received prior to September 19, 1998, the date the appeal 
was to expire.  The statement from the veteran's 
representative was being accepted in lieu of the form 9 and 
was received within 60 days from the date the appeal period 
was to expire.  Therefore, the issue of an increased 
evaluation for PTSD was being considered as part of the 
veteran's appeal.  Furthermore, the RO informed the veteran 
of the elements required for a well-grounded claim for the 
service-connected sinusitis.  Finally, the veteran was 
requested to provide any additional records of treatment for 
the issues currently on appeal.

Additional records of treatment received include a VA 
outpatient treatment record dated in June 1999 in which the 
veteran received an assessment of sinusitis that was stable.  

A VA psychiatric consultation note dated in July 22, 1999 
revealed that with respect to the veteran's PTSD, he was 
still experiencing flashbacks and brief periods of 
depersonalization.  It was noted that the veteran was also 
suffering from attention deficit disorder and depression as 
well.  Mental status examination revealed that he was 
cooperative but obviously anxious and depressed.  His affect 
was constricted and his mood was periodically sad.  His 
thought processes were within normal limits.  Thought content 
was negative for any active ongoing suicidal ideation, 
intention, or plan.  There was no homicidal or paranoid 
ideation.  There were no delusions or hallucinations.  His 
attention span, concentration, memory and orientation were 
fair in spite of the ongoing stressors in his life.  The 
diagnostic impression was PTSD characterized by flashbacks, 
brief periods of depersonalization, and a lot of obsessive 
ruminations regarding incidents that occurred during his stay 
in Turkey.  A GAF score of 50 was assigned.

A VA outpatient psychiatric record dated in August 1999 
revealed that the veteran was pleasant and cooperative, in no 
distress, with appropriate affect and good mood.  His thought 
processes were within normal limits and content was negative 
for any suicidal ideation, intention, or plan.  There was no 
homicidal or paranoid ideation.  There were no delusions or 
hallucinations.  Attention span, concentration, memory, and 
orientation were within normal limits.

In an October 1999 VA outpatient treatment record, the 
veteran indicated that he was doing better.  He stated that 
his mood was good, he was sleeping good, and that he had good 
concentration.  There was no psychomotor agitation or 
retardation or suicidal or homicidal thoughts.  There were no 
hallucinations or delusions.  There were no symptoms of 
mania.  He stated that he gets anxious around people but 
manages by having conversation with them.  He did not have 
any panic attacks.  He still had flashbacks and nightmares 
about the earthquake in Turkey.  The diagnoses were PTSD and 
bipolar disorder.

In a November 1999 VA outpatient treatment record it was 
noted that the veteran had complaints related to PTSD and 
depression.  He reported that he did not want to talk about 
his family, relationships, and the realization of needing 
help.  
   
In a March 2000 VA outpatient treatment record, it was noted 
that the veteran had a history of ADHD, PTSD and depression.  
He stated that he had many stressors in his life and that he 
felt overwhelmed by his problems.  He slept more than before 
to try and forget about his problems.  He had nightmares 
related to the earthquake.  He stated that his appetite had 
decreased, that he has low energy, feelings of guilt, and 
that his interests have decreased significantly.  He has had 
thoughts of being dead, but he has never had a plan.  He 
stated that he did not want to die.  At times, he felt 
anxious and occasionally has panic attacks.  He was afraid of 
heights and felt uncomfortable in crowded places.  He 
continues to have flashbacks about the earthquake.  He stated 
that he has startle responses when he hears noises.  He 
denied any type of hallucinations or delusions.  He denied 
racing thoughts or other symptoms of mania.  It was noted 
that the veteran was diagnosed with PTSD and went through 
psychotherapy for that, but he continued to experience some 
symptoms.  Mental status examination revealed a depressed 
mood.  He cried in the beginning and then became restricted 
with mood congruent.  He denied hallucinations.  He had 
flashbacks at times.  No delusions were noted.  The diagnoses 
were major depressive disorder, PTSD, ADHD, combined type, 
nicotine abuse, and rule out bipolar disorder.  A GAF score 
of 50 was assigned.

A letter of treatment dated in March 2000 was received from 
the veteran's counselor at the Vet Center.  The counselor 
noted that the veteran had reported ongoing problems of 
anxiety, depression, intimacy, and communication.  The 
veteran was happy to work in an outdoor job to avoid 
building-related triggers of his PTSD, but that his conflicts 
with management have reached extreme levels and have 
jeopardized his pending retirement.  He has experienced 
dissociative episodes during moments of distress at work.  He 
experiences intrusive memories nearly constantly.  The 
counselor concluded that the veteran's level of distress was 
quite extreme and that his ability to continue working was 
clearly related to the promise of retirement only a few 
months away, as long as he was able to maintain his composure 
at work.


II.  Analysis

A.  Service Connection for Sinusitis

Service connection may be granted for disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

The threshold question to be answered with respect to each 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim, that is, a claim 
that is plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinksi, 1 Vet. App. 78 (1990).  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him in the development of his claim, and the 
claim must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  

Alternatively, a claim may be established as well grounded 
pursuant to 38 C.F.R. § 3.303.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the case law of the 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court), lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

The Court has held that evidentiary assertions on or 
accompanying a claim for VA benefits must be accepted as true 
for the purpose of determining that the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

Here, there is a current diagnosis of sinusitis.  Thus, the 
first Caluza requirement 
has been met.  However, there is no competent evidence to 
demonstrate a link between the current condition and service.  
While the service medical records reflect treatment for an 
upper respiratory infection and pharyngitis, there is no 
evidence of treatment for or diagnosis of sinusitis in 
service; hence, the provisions relating to a chronic 
disability shown in service are not applicable.  See 
38 C.F.R. § 3.303; Savage, 10 Vet. App. at 498.  
Significantly, moreover, the veteran has not submitted 
medical evidence of a nexus his current sinusitis and any 
incident of active military service, to include any symptoms 
noted therein.  Thus, the third Caluza requirement has not 
been met and the veteran's claim must fail.  

While the veteran may well believe that his current sinusitis 
has its origins in service, as a layperson without medical 
training or expertise, he is not competent to render an 
opinion on a medical matter, such as the etiology of a 
current disability. Consequently, his allegations on this 
determinative issue have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, even 
accepting as credible the veteran's assertions of continuing 
symptoms since service, the claim is still not plausible in 
the absence of competent evidence of a medical  nexus between 
such symptoms and the current disability.  See Savage, 10 
Vet. App. at 498.  The Board emphasizes that a well-grounded 
claim, need not be conclusive, but must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). 

Accordingly, the Board must conclude that the veteran has 
failed to meet his burden of submitting evidence of a well-
grounded claim.  As such, the VA is under no duty to assist 
the veteran in developing the facts pertinent to the claims.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  The veteran was afforded an opportunity to submit 
objective evidence to support his claim, but did not do so.

As a final matter, the Board notes that as the RO has advised 
the veteran of the basis for the denial of the claim and the 
criteria for presenting a well-grounded claim, the duty to 
inform him of the evidence needed to support his claim has 
been met.  See 38 U.S.C.A. § 5103 (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). 

B.  Evaluations for Cervical Spine and PTSD

Initially, the Board finds that the veteran's claims for 
higher ratings for a cervical spine disorder and PTSD are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board also is satisfied that record has been developed to the 
extent possible, and that the duty to assist the veteran in 
developing the facts pertinent to each of his well-grounded 
claims is met.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, Vet. App. at 126.  

1.  Cervical Spine

38 C.F.R. § 4.40 requires consideration of functional loss 
due to pain and weakness.  As regards the joints, 38 C.F.R. § 
4.45 notes that the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  The considerations include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing.  

Accordingly, when evaluating musculoskeletal disabilities, VA 
may, in addition  to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  

Service connection for the cervical spine disability was 
granted in May 1970, and a noncompensable percent evaluation 
was assigned. Following a hearing officer's decision in 
September 1997, the evaluation was increased to 10 percent.  
Since signs of arthritis affect this spinal segment (as noted 
on the June 1997 VA orthopedic examination), the cervical 
spine disability is rated solely on the basis of limitation 
of motion under Diagnostic Code 5290 (1999).  See 38 C.F.R. § 
4.71a.  Under Diagnostic Code 5290, a 10 percent evaluation 
is warranted for slight limitation of motion of the cervical 
spine. A 20 percent evaluation is warranted for moderate 
limitation of motion of the cervical spine. A 30 percent 
evaluation is warranted for severe limitation of motion of 
the cervical spine. Id.

Considering the limitation of motion and other findings shown 
on recent examination, and the examiner's notation as 
decrease in range of motion with exacerbations and weakness 
of the cervical spine, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for a 30 percent evaluation, for severe limitation 
of cervical spine motion, is warranted.  VA orthopedic 
examination in June 1997 revealed 50 degrees of lateral 
rotation to the right and 30 degrees of rotation to the left 
with pain on the end range.  Lateral flexion was limited in 
both directions to 12 degrees.  Neck flexion was to 30 
degrees but extension was limited to only 15 degrees.  There 
was a small loss in cervical lordosis and the veteran 
maintained his head in a slightly protracted position.  
Palpation of the cervical spine revealed mild tenderness over 
the C4 and C5 spinous processes.  However, there is no basis 
for assignment of a higher evaluation for cervical spine 
disability.  There is no evidence of scars or neurological 
symptomatology.  Further, ankylosis of the cervical spine has 
not been shown.  See Diagnostic Codes 5286, 5287 (1999).


2.  PTSD

Under the criteria for evaluating PTSD that was in effect 
when the veteran filed his claim, assignment of a 30 percent 
rating was warranted upon a showing of a definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people. The psychoneurotic 
symptoms must have been shown to have resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

Assignment of a 50 percent evaluation was predicated upon a 
showing of a considerably impaired ability to establish or 
maintain effective or favorable relationships with people. 
Further, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were 
considered to have been so reduced as to result in 
considerable industrial impairment. Assignment of a 70 
percent evaluation was contemplated in cases in which the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired. The 
psychoneurotic symptoms were to have been of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain gainful employment.

To warrant a 100 percent evaluation under the former 
criteria, the attitudes of all contacts except the most 
intimate must have been so adversely affected as to result in 
virtual isolation in the community; or there must have been 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  These 
criteria represented 3 independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132. See 61 Fed. Reg. 52695- 
52702 (1996). The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. the veteran is 
entitled to consideration of the claim under both the former 
and revised criteria, with the more favorable result applied, 
if any.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has recently held that if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  VA may apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000). 

Under the revised criteria for rating PTSD, a 30 percent 
evaluation is contemplated upon a showing of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).

Assignment of a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish or maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

Initially, the Board points out that, in addition to PTSD, 
the veteran has received diagnoses of other psychiatric 
disability, to include AHD and possible bipolar disorder.  
However, as the veteran's primary symptoms appear to relate 
to PTSD, and no examiner has indicated that the symptoms 
attributable to the various disorders can effectively be 
distinguished, the Board has resolved all reasonable doubt in 
the veteran's favor (presumably as the RO has done), and 
attributed all his psychiatric symptoms to his service-
connected PTSD.  Cf. Mittleider v. West, 11 Vet. App. 181 
(1998); 38 U.S.C.A. § 3.102. 

Applying the applicable criteria to the evidence of record, 
the Board concludes that, as the currently assigned 30 
percent evaluation for PTSD is appropriate prior to July 22, 
1999, the preponderance of the evidence is against assignment 
of a higher rating under either the old or new criteria for 
mental disorders.  The evidence of record consistently shows 
that the veteran's symptomatology involves disturbance of 
mood, occasional labile affect, fair insight, occasional 
tangential and circumstantial thought processes and content, 
and no hallucinations, delusions, or suicidal or homicidal 
ideation.  On VA psychiatric examination of June 1997, the 
examiner commented that the veteran appeared to have moderate 
difficulty in his social and occupational life.  These 
findings are consistent with the examiner's assignment of a 
GAF score of 51-60, which, pursuant to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, (DSM-IV) contemplates 
moderate symptoms.  Thus, the medical evidence does not 
demonstrate entitlement to an evaluation in excess of 30 
percent for PTSD prior to July 22, 1999.

However, as of July 22, 1999 the Board finds that the 
veteran's PTSD symptomatology more nearly approximates a 50 
percent rating under both the old and new criteria.  A July 
1999 VA clinical record revealed that the veteran was 
experiencing flashbacks, brief periods of depression, and 
obsessive ruminations regarding incidents that occurred 
during his service in Turkey. A GAF score of 50 was assigned 
which, according to the DSM-IV, contemplates serious 
symptoms.  Subsequent VA clinical records also reveal a GAF 
score of 50, which, according to the .  Thus, the Board finds 
that, as of July 22, 1999, the veteran's PTSD symptomatology 
meets the requirements for a 50 percent rating.  See 
38 C.F.R. § 4.7.

The Board notes, however, that an evaluation in excess of 50 
is not warranted under either the old or new criteria.  The 
evidence does not show occupational social impairment with 
deficiencies in most areas.  There are no clinical findings 
as to obsessional rituals, or intermittent illogical, 
obscure, or irrelevant speech, or evidence of near-continuous 
panic or depression affecting the veteran's ability to 
function independently, appropriately, or effectively.  
Furthermore, the evidence does not show that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people are severely impaired.  Although 
the veteran is currently separated from this wife, he still 
maintains contact with her, and he had maintained employment.  
Thus, the findings does not support assignment of at least 
the next higher, 70 percent rating, as occupational and 
social impairment with deficiencies in most areas has not 
been shown.  It also follows that the criteria for a 100 
percent evaluation, under either the former or revised 
criteria, are likewise not met. 



ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for sinusitis is denied.

A 30 percent evaluation for a cervical spine disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 

An initial rating for PTSD in excess of 30 percent, prior to 
July 22, 1999, is denied.

A 50 percent schedular rating for PTSD, from July 22, 1999, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 

